Name: 1999/304/EC: Commission Decision of 12 April 1999 on a common technical regulation for integrated services digital network (ISDN); telephony 3,1 kHz teleservice, attachment requirements for handset terminals (edition 2) (notified under document number C(1999) 875) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  information technology and data processing;  technology and technical regulations;  executive power and public service
 Date Published: 1999-05-06

 Avis juridique important|31999D03041999/304/EC: Commission Decision of 12 April 1999 on a common technical regulation for integrated services digital network (ISDN); telephony 3,1 kHz teleservice, attachment requirements for handset terminals (edition 2) (notified under document number C(1999) 875) (Text with EEA relevance) Official Journal L 118 , 06/05/1999 P. 0060 - 0062COMMISSION DECISIONof 12 April 1999on a common technical regulation for integrated services digital network (ISDN); telephony 3,1 kHz teleservice, attachment requirements for handset terminals (edition 2)(notified under document number C(1999) 875)(Text with EEA relevance)(1999/304/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/13/EC(1) of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity, and in particular Article 7(2), second indent, thereof,(1) Whereas the Commission has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement according to Article 7(2), first indent;(2) Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted;(3) Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to allow for transitional arrangements regarding equipment approved according to national type approval regulations;(4) Whereas the proposal has been submitted to the Approvals Committee for Telecommunications Equipment (ACTE), according to Article 29(2);(5) Whereas the common technical regulation to be adopted in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 11. This Decision shall apply to terminal equipment intended to be connected to a public telecommunications network and falling within the scope of the harmonised standard identified in Article 2(1).2. This Decision establishes a common technical regulation covering the attachment requirements for terminal equipment intended to be connected to the integrated services digital network (ISDN), and providing for the telephony 3,1 kHz teleservice.Article 21. The common technical regulation shall include the harmonised standard prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Article 5(g) of Directive 98/13/EC. The reference to the standard is set out in the Annex.2. Terminal equipment covered by this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 5(a) and (b) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC(2) and 89/336/EEC(3).Article 3Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards terminal equipment covered by Article 1(1) of this Decision, use or ensure the use of the harmonised standard referred to in the Annex by the coming into force of this Decision.Article 41. Decision 95/526/EC shall be repealed with effect from 3 months after the date of adoption of the Decision.2. Terminal equipment, approved under Decision 95/526/EEC may continue to be placed on the national market and put into service.Article 5This Decision is addressed to the Member States.Done at Brussels, 12 April 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 74, 12.3.1998, p. 1.(2) OJ L 77, 26.3.1973, p. 29.(3) OJ L 139, 23.5.1989, p. 19.ANNEXReference to the harmonised standard applicableThe harmonised standard referred to in Article 2 of the Decision is:Integrated services digital network (ISDN); telephony 3,1 kHz teleservice; Attachment requirements for handset terminals(in language versions other than the English version a translation of this title should be placed here within brackets)ETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR8 - October 1998(excluding the foreword)Additional informationThe European Telecommunications Standards Institute is recognised according to Council Directive 98/34/EC(1).The harmonised standard referred to above has been produced according to a mandate issued in accordance with relevant procedures of Council Directive 98/34/EC.The full text of the harmonised standard referenced above can be obtained from:European Telecommunications Standards Institute, 650, route des Lucioles, F - 06921 Sophia Antipolis CedexorEuropean Commission,DGXIII/A/2 - (BU 31, 1/7), Rue de la Loi/Wetstraat 200, B - 1049 Brussels,or from any other organisation responsible for making ETSI standards available, of which a list can be found on the internet under address www.ispo.cec.be(1) OJ L 204, 21.7.1998, p. 37.